office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 posts-107229-08 uilc date april to case manager large midsize business third party communication none date of communication not applicable from marie c milnes-vasquez acting chief branch corporate ------------------------------------------------------------------------------------------------------------------ ------------- subject legend taxpayer cooperative patron patron patron patron patron products services year ---------------------------------------------------- ------------------------ ----------------------------------------------- ------------------------------- ------------------------------ --------------------------------------- -------------------------------------- --------------------------------------------- -------------------------------------- ------- posts-107229-08 date date -------------------------- ---------------------- issue whether the intercompany_transaction matching_rule of sec_1_1502-13 applies to ensure that cooperative and patrons take into account in the same taxable_year their items from the intercompany_transactions at issue conclusion the intercompany_transaction matching_rule of sec_1_1502-13 does apply to ensure that cooperative and patrons take into account in the same taxable_year their items from the intercompany_transactions at issue as a result cooperative will defer taking into account its deduction for patronage_dividends until the year in which patrons take into account their corresponding items of income i in general facts taxpayer parent is the common parent of an affiliated_group_of_corporations parent consolidated_group that files a consolidated federal_income_tax return under an accrual_method of accounting the primary business of the group is to manufacture and sell products and services to domestic and foreign markets the parent consolidated_group is under audit for taxable years ended date and date cooperative was organized in year to qualify as a cooperative entity to which the rules of sec_1381 through subchapter_t of the internal_revenue_code code are applicable since its organization cooperative has conducted most of the parent consolidated group’s manufacturing and procurement operations parent and each of patron patron patron patron and patron collectively the patrons were patrons of cooperative in the years at issue each of the patrons is a member of the parent consolidated_group ii taxpayer’s reporting position taxpayer takes the position that cooperative is taxable as a cooperative under subchapter_t taxpayer further takes the position that notwithstanding the fact that cooperative and each of its patrons are members of the parent consolidated_group this memorandum assumes that this legal conclusion is accurate should cooperative not qualify to be taxed as a cooperative under subchapter_t the intercompany_transaction issue presented herein becomes moot posts-107229-08 the cooperative and the patrons should be entitled to report their items that flowed from the intercompany patronage_dividends at different times cooperative should be entitled to a deduction under sec_1382 in the taxable_year before the patronage_dividend was paid but under sec_1385 and the regulations thereunder the patrons should not include an equivalent amount of income until the year of the payment the taxpayer did not apply the intercompany matching_rule of sec_1_1502-13 to override the result provided under subchapter_t as a result the cooperative deducted its patronage_dividend amounts one year before the patrons included such patronage_dividends in income law and analysis law i subchapter_t sec_1382 provides in pertinent part in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable year- as patronage_dividends as defined in sec_1388 for purposes of this title any amount not taken into account under the preceding sentence shall in the case of an amount described in paragraph or be treated in the same manner as an item_of_gross_income and a deduction therefrom the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the 15th day of the ninth month following the close of such year sec_1382 a patronage_dividend is defined as an amount_paid to a patron by a cooperative on the basis of quantity or value of business done with or for such patron under an obligation to pay such amount which existed before the cooperative received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 sec_1385 provides that patrons must include in gross_income patronage_dividends from a cooperative these amounts are includible in gross_income in the tax_year in which they are received even though the cooperative organization was allowed a deduction for such amounts in its preceding_taxable_year sec_1_1385-1 under sec_1381 the rules of subchapter_t including the rules relating to deduction and inclusion of patronage_dividends discussed above apply to any corporation operating_on_a_cooperative_basis with exceptions that are inapplicable here posts-107229-08 a corporation must meet certain requirements to be treated as operating_on_a_cooperative_basis these include subordination of capital democratic control by the members and operation at cost and the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor 44_tc_305 revrul_82_51 1982_1_cb_117 in addition certain additional factors are considered in determining whether a taxpayer qualifies as a cooperative under this analysis i the cooperative must be engaged in some joint effort actively with for or on behalf of its members ii there must be a minimum number of patrons and iii upon liquidation current and former members must participate on a proportionate basis in any distribution of the cooperative's assets ii consolidated_return rules sec_1502 provides the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various facts necessary for the determination of such liability and in order to prevent the avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns the final sentence of sec_1502 was added to the statute in however it is applicable retroactively to all years see p l sec_844 118_stat_1418 this section and the amendment made by this section shall apply to taxable years beginning before on or after the date of the enactment of this act sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions intercompany_transaction regulations the purpose of the intercompany_transaction regulations is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 sec_1_1502-13 provides separate_entity and single entity treatment -the selling member s and the buying member b are treated as separate entities for some purposes but as divisions of a single corporation for other purposes the amount and location of posts-107229-08 s’s intercompany items and b’s corresponding items are determined on a separate_entity basis separate_entity treatment the timing and the character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment for example if s sells land to b at a gain and b sells the land to a nonmember s does not take its gain into account until b’s sale to the nonmember sec_1_1502-13 provides that as divisions of a single corporation s and b are treated as engaging in their actual transaction and owning any actual property involved in the transaction further although they are treated as divisions s and b nevertheless are treated as having any special status that they have under the code or regulations the regulations define intercompany_transaction broadly as any transaction between corporations that are members of the same consolidated_group immediately after the transaction the regulations further define s as the member transferring property or providing services and b as the member receiving the property or services sec_1_1502-13 s’s income gain deduction and loss from an intercompany_transaction are its intercompany items an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction sec_1_1502-13 s’s intercompany items include amounts from an intercompany_transaction that are not yet taken into account under its separate_entity method_of_accounting sec_1_1502-13 b’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction sec_1 b i the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction was between those divisions sec_1_1502-13 the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability the regulations provide the following examples of attributes character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under sec_382 or sec_384 sec_1_1502-13 the principal rule within the intercompany_transaction regulations that implements single entity treatment is the matching_rule of sec_1_1502-13 under the matching_rule s and b are generally treated as divisions of a single corporation for posts-107229-08 purposes of taking into account their items from intercompany_transactions sec_1 a the matching_rule provides a timing rule which directs when b and s must take into account their items from an intercompany_transaction under this timing rule b takes its corresponding_item into account under its own separate_entity accounting_method sec_1_1502-13 s takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation sec_1_1502-13 the matching_rule also provides guidance regarding the manner in which the single entity structure of the intercompany_transaction rules affects the attributes of intercompany and corresponding items this rule provides that the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions thus the activities of both s and b might affect the attributes of both intercompany items and corresponding items sec_1_1502-13 sec_1_1502-13 discusses the application of the matching_rule to intercompany_transactions involving so-called special status entities that section provides notwithstanding the general_rule of paragraph c i of this section application of the matching_rule to attributes to the extent an item’s attributes determined under this section are permitted or not permitted to a member under the internal_revenue_code or regulations by reason of a member’s special status the attributes required under the internal_revenue_code or regulations apply to that member’s items but not to the other member the regulations exempt certain intercompany_transactions from application of the matching_rule see sec_1_1502-13 providing for bank and thrift group members to increase or reduce their reserves on a separate_entity basis sec_1_1502-13 providing for separate_entity reporting of intercompany direct insurance transactions but emphasizing that intercompany reinsurance transactions are subject_to the matching_rule the timing rules contained in the intercompany_transaction regulations are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting sec_1_1502-13 to the extent that the timing rules of sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of sec_1_1502-13 control id s’s or b’s application of the timing rules of sec_1_1502-13 to an intercompany_transaction clearly reflects income only if the effect of that transaction as a whole including for example related costs and expenses on consolidated_taxable_income is clearly reflected id posts-107229-08 sec_1_1502-80 provides that t he internal_revenue_code or other law shall be applicable to the consolidated_group to the extent the regulations do not exclude its application i cooperative rules in general analysis in general as described above to the extent that a cooperative operates in the prescribed manner and distributes its income to its patrons in compliance with the requirements of subchapter_t the cooperative may avoid any federal_income_tax on otherwise taxable_income under sec_1382 the cooperative may claim a deduction from its income in any taxable_year for qualifying patronage_dividends paid up to ½ months following the close of that taxable_year the patronage distributions are included in the taxable_income of the patrons in the year of receipt therefore under such circumstances the code effectively grants a one-year deferral on the taxation of the income earned by the cooperative and distributed as patronage_dividends ii cooperatives and patrons within a consolidated_group the outcome described above is clearly applicable to a cooperative and its patrons where the entities are not members of the same consolidated_group however because cooperative s and patron b are members of the same consolidated_group the timing rules of the intercompany_transaction regulations apply to ensure single entity treatment of the combined cooperative and patron application of these rules ensures a clear reflection of the tax_liability of the group as a whole as required by sec_1502 because cooperative and patrons are members of the same group the payment of patronage_dividends qualifies as an intercompany_transaction under the broad definition of that term see sec_1_1502-13 application of the matching_rule of the intercompany_transaction regulations ensures that the intercompany_item of s the deduction of cooperative is taken into account in the same taxable_year as the corresponding_item of b the income of patron which is generated by the same intercompany_transaction cf sec_1_1502-13 ex offsetting items due to intercompany payment of rent to be taken into account in a single taxable_year the timing rule provided within the matching_rule of sec_1_1502-13 directs when a consolidated_group must take into account b’s corresponding items and s’s intercompany items from an intercompany_transaction under this timing rule b the patron takes its corresponding items into account under its own separate_entity accounting_method sec_1_1502-13 because each patron is b in the transactions at issue the application of the rules of subchapter_t to the receipt by the patrons of the patronage_dividends is unchanged and the patrons must include such amounts in income in the year of receipt however under the timing rule s cooperative will take posts-107229-08 its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation sec_1_1502-13 if cooperative and patron had actually been divisions of a single corporation a transfer of funds from one division cooperative to a second division patron would have resulted in no net_income or deduction to the corporation therefore application of the matching_rule results in the cooperative taking into account its deduction in the same year in which the patron includes the patronage_dividend in income the inclusion of the two completely offsetting items in a single taxable_year will result in the same net outcome to the group that would have resulted if s and b had been divisions of a single corporation no net_income or deduction application of this timing rule results in cooperative taking into account its patronage deduction its intercompany_item one year later than generally required outside of consolidation under sec_1382 parent consolidated_group will not be able to take advantage of the deferral provided under the rules of subchapter_t with regard to its intercompany_transactions this is admittedly a different outcome than would obtain if cooperative had not been a member of parent consolidated_group this type of outcome was explicitly contemplated by congress in authorizing the consolidated_return_regulations in sec_1502 congress charged the secretary with promulgating regulations to ensure clear_reflection_of_income of each member of the group and the group as a whole in doing so the secretary has express congressional blessing to prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns further the regulations provide explicit examples of cases in which otherwise applicable accounting methods are overridden by application of the matching_rule see eg sec_1_1502-13 ex e otherwise available installment reporting denied under single-entity principles see also sec_1_1502-13 to the extent the timing rules of sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of sec_1_1502-13 control indeed the matching_rule has impact on members’ reporting of their items only in those cases in which the single entity outcome differs from the separate_entity outcome that would result outside of the group see eg sec_1_1502-13 ex no redetermination of attributes or timing where separate_entity and single entity outcomes are identical and exdollar_figure same further this outcome is consistent with the stated purpose of the intercompany_transaction rules which is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 to the extent that cooperative and its patrons as a whole were able to take advantage of the rules of subchapter_t the group would be able to use an intercompany_transaction payment of the patronage_dividend to defer posts-107229-08 consolidated_taxable_income equal to the patronage_dividend through the use of an intercompany_transaction iii responses to taxpayer’s arguments based on application of the special status rule_of sec_1_1502-13 and legislative intent taxpayer argues that the matching_rule of section sec_1_1502-13 does not apply to cause cooperative to take into account its intercompany items in the same year as patrons take into account their corresponding items that flow from the same intercompany_transactions these arguments have no merit a technical arguments - special status taxpayer argues that based on the special status rule_of sec_1_1502-13 cooperative and patrons should be able to report their items from the same intercompany_transactions in different taxable years sec_1_1502-13 provides notwithstanding the general_rule of paragraph c i of this section application of the matching_rule to attributes to the extent an item’s attributes determined under this section are permitted or not permitted to a member under the internal_revenue_code or regulations by reason of a member’s special status the attributes required under the internal_revenue_code or regulations apply to that member’s items but not to the other member as discussed above attribute is specifically defined within the intercompany_transaction rules as all of the intercompany or corresponding item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability the regulations provide the following examples of attributes character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under sec_382 or sec_384 sec_1_1502-13 the issue in this case is whether the cooperative and its patrons must match the timing of the reporting of their items as noted above sec_1_1502-13 provides that the attributes of items of special status entities are exempted from application of the matching_rule however timing is explicitly excluded from the definition of attribute thus the timing of the reporting of cooperative and patron items remain subject_to the matching_rule taxpayer appears to concede that if the matching_rule applies to the timing of the items in question cooperative and patrons must take their items into account in the same taxable_year further taxpayer clearly concedes that under the special status rule_of sec_1_1502-13 only attributes of an intercompany or corresponding_item of a posts-107229-08 special status entity are exempted from redetermination under the matching_rule taxpayer’s arguments go to the putative qualification of the timing of cooperative’s items as an attribute that is exempt from the matching_rule exclusion vs deduction taxpayer argues the patronage_dividends at issue meet the definition of the term attribute because sec_1382 provides that patronage_dividends paid during the proper payment period shall not be taken into account ie is excluded from gross_income to determine the taxable_income of a cooperative taxpayer appears to be relying on the fact that the regulation provides that the treatment of an item as excluded from gross_income is an attribute of that item see sec_1_1502-13 thus taxpayer’s first argument depends upon cooperative’s tax_benefit under subchapter_t constituting an exclusion rather than a deduction however contrary to taxpayer’s claim sec_1382 explicitly provides that for purposes of the internal_revenue_code the amount of any patronage_dividend will be treated in the same manner as an item_of_gross_income and a deduction therefrom therefore taxpayer’s claim is facially unsupportable and does not merit further discussion special status assuming cooperative’s item is a deduction taxpayer next argues that even if the cooperative’s intercompany_item does constitute a deduction the timing of such item should be treated as an attribute for purposes of the intercompany_transaction rules this argument is also without merit the intercompany_transaction regulations are a tightly-drafted set of rules which are based on well-defined principles the purposes of the regulations are carried out based on the application of closely-crafted definitions as discussed above attribute is specifically defined within those regulations as all of the intercompany or corresponding item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability thus the regulations expressly exclude timing from the definition of an attribute although the taxpayer argues for an exception from this definition to be made in the case of a special status entity the regulation’s specific use of the term attribute in defining the exemption from application of the matching_rule indicates an see protest p protest p posts-107229-08 adoption of the precise definition contained in the regulations further sec_1 c the special status rule on which the taxpayer relies specifically operates to turn off application of sec_1_1502-13 the provision governing the matching of attributes defined in sec_1_1502-13 the special status rule_of sec_1_1502-13 has no applicability to sec_1_1502-13 the rule that applies matching principles to govern the timing of the reporting of member’s items further the drafters of the regulations clearly understood how to wholly exempt from the matching_rule certain transactions of special status entities they did so with regard to a number of transactions involving special status entities but not all see eg sec_1_1502-13 providing for bank and thrift members of a group to increase or reduce their reserves on a separate_entity basis sec_1_1502-13 providing for separate_entity reporting of intercompany direct insurance transactions under these provisions members are authorized to report the specifically-identified transactions on a separate_entity basis there is no equivalent rule for cooperatives also noteworthy is sec_1_1502-13 which provides that although direct insurance transactions between insurance_companies and other consolidated_group members are exempted from the matching_rule intercompany reinsurance transactions by those same insurance_companies are subject_to the matching_rule those member insurance_companies are clearly special status entities for which congress created specialized and highly complex rules however sec_1_1502-13 makes clear that the matching_rule is applicable to insurance_companies except with respect to the direct insurance transactions specified in sec_1_1502-13 b legislative intent all of taxpayer’s technical arguments appear to be fueled by its position that the legislative intent behind the subchapter_t rules may not be overridden by application of the intercompany_transaction regulations taxpayer notes congress specifically sanctioned the timing mismatch provided under subchapter_t taxpayer concludes that the matching_rule should only be used to prevent a taxpayer from using intercompany taxpayer challenges whether the regulation’s exclusion of timing from the definition of attribute is absolute to this end taxpayer notes that the special status rule_of sec_1_1502-13 names the sec_1503 limitation on absorption of certain losses as a special status issue see protest p the reference to the sec_1503 limitation does not call into question whether timing is excluded from the definition of attribute sec_1503 does not affect the timing under which a member takes items into account essentially causing the income deduction gain and loss items to be reported by the group on its consolidated_return rather it has impact only after a member’s item have been taken into account and have resulted in the reporting of a loss sec_1503 then limits the group’s ability to offset certain losses against income of certain other members and is somewhat analogous to a sec_382 limitation posts-107229-08 transactions to gain an impermissible tax advantage not available to non-consolidated parties the taxpayer is wrong although congress sanctioned a timing mismatch between cooperatives and their patrons as discussed above through sec_1502 congress specifically charged the secretary with promulgating regulations to ensure clear_reflection_of_income of members of a group and the group as a whole congress gave the secretary explicit and retroactive permission to prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns as discussed in detail above application of the matching_rule to achieve single entity treatment of cooperative and patrons ensures clear_reflection_of_income and is clearly sanctioned by congress under sec_1502 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information is determined to be necessary please contact this office for our views if disclosure please call if you have any further questions protest p
